DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10, 12, 13, 15-18, and 21 are currently pending.
Claims 3, 5, 6, and 13 have been previously withdrawn.
Claim 1 has been amended.
Claims 11, 14, 19, and 20 have been canceled.

Status of Amendment
The amendment filed on 10/07/2022 has been fully considered, but does not place the application in condition for allowance.
This action is made Final.

Status of Rejections Pending since the Office Action of 7 July 2022
All the rejections from the previous Office Action are maintained in view of Applicant’s amendment. The rejections have been modified to address the newly added limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 10, 12, 15, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano et al. (WO 2016/132902 A1, see English machine translation provided for mapping). 

	Regarding claim 1, Asano discloses a back electrode type solar cell in Figure 1 comprising: 
a semiconductor substrate (1) having a back surface (1a) ([17]); 
a first conductivity type semiconductor layer (n-type layer 5) and a second conductivity type semiconductor layer (p-type layer 3) disposed on the back surface of the semiconductor substrate ([17]); 
first electrode layers (n-electrode 8) disposed at the first conductivity type semiconductor layer (n-type layer 5), and a second electrode layer (p electrode 7) disposed at the second conductivity type semiconductor layer (p-type layer 3) ([17]), the second electrode layer (7) and the first electrode layers (8) forming a sea-island structure in which the first electrode layers (8) have island shapes and the second electrode layer (7) has a sea shape surrounding the island shapes (Figure 1 and [18]-[19]); and 
a plate electrode (22) facing the back surface (1a) of the semiconductor substrate (1), the plate electrode (22) being electrically connected to at least one of the first electrode layers (8) and being electrically unconnected from the second electrode layer (7) (Figure 13, [41] and [44]).  
Asano additionally discloses that some of the first electrode layers (8) and the second electrode layer (7) face an end face of the semiconductor substrate (The first electrode layers, the second electrode layer, and the semiconductor substrate are three-dimensional layers each having six end faces. The first electrode layers 8 and the second electrode layer 7 each having an end face facing an end face of the semiconductor substrate 1 (see annotated drawing below). 
Moreover, the first electrode layers 8 facing the end face of the semiconductor substrate 1 is separated from the plate electrode 22 (As shown in Figure 13, the first electrode layers 8 are separated and spaced apart from the plate electrode by layer 41, [45]).  

    PNG
    media_image1.png
    466
    811
    media_image1.png
    Greyscale

Regarding claim 4, Asano discloses all of the claim limitations as set forth above. Asano additionally discloses an extraction electrode (23) including a metal material ([43]) and formed on a part of the second electrode layer (7), and being configured to extract current from the second electrode layer (7) ([41]-[47]).  

Regarding claim 7, Asano discloses all of the claim limitations as set forth above. Asano additionally discloses that the semiconductor substrate (1) is of the second conductivity type ([48], substrate can be p-type).

Regarding claim 10, Asano discloses all of the claim limitations as set forth above. Asano additionally discloses an insulating layer (42) disposed between the plate electrode (22) and the second electrode layer (7) (Figure 13 and [44]).  


Regarding claim 12, Asano discloses all of the claim limitations as set forth above. Asano additionally discloses that a laser mark is formed on an end face of the semiconductor substrate (1) ([69], the substrate is irradiated with a laser beam which will necessarily result in a laser mark. Any surface of the substrate that is irradiated can be interpreted as an “end face”).  



Regarding claim 15, Asano discloses all of the claim limitations as set forth above. Asano additionally discloses that all of the first electrode layers (8) that are electrically connected to the plate electrode (22) are separated from the end face of the semiconductor substrate (1) (Figures 1 and 13).


 	Regarding claim 18, Asano discloses all of the claim limitations as set forth above. Asano additionally discloses that the plate electrode (22) is a metal sheet ([43]).
 

Regarding claim 21, Asano discloses all of the claim limitations as set forth above. Asano additionally discloses an electronic device comprising the solar cell as set forth above ([1]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (WO 2016/132902 A1, see English machine translation provided for mapping), as applied to claims 1 and 7 above. 

	Regarding claim 8, Asano discloses all of the claim limitations as set forth above. Asano does not disclose that a width of the second electrode layer between adjacent ones of the first electrode layers, or between one of the first electrode layers and a perimeter of the semiconductor substrate, is equal to or less than 6 mm.  


While Asano does not explicitly disclose that a width of the second electrode layer between adjacent ones of the first electrode layers, or between one of the first electrode layers and a perimeter of the semiconductor substrate, is equal to or less than 6 mm, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change a width of the second electrode layer between adjacent ones of the first electrode layers, or between one of the first electrode layers and a perimeter of the semiconductor substrate, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  

Regarding claim 9, Asano discloses all of the claim limitations as set forth above. Asano additionally discloses that the semiconductor substrate (1) is of the first conductivity type ([17], substrate can be n-type). Asano does not disclose that a width of the first electrode layer is equal to or less than 6 mm.  
While Asano does not explicitly disclose the width of the first electrode layer, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the width of the first electrode layer, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (WO 2016/132902 A1, see English machine translation provided for mapping), as applied to claim 1 above, in view of Ide et al. (US 2013/0186456). 

Regarding claim 2, Asano discloses all of the claim limitations as set forth above. Asano does not disclose that a height of the first electrode layers is greater than that of the second electrode layer.  
Ide discloses a back contact solar cell in Figure 3 comprising first electrode layers (55p) and second electrode layers (55n), wherein a height of the first electrode layers (55p) is greater than that of the second electrode layers (55n) ([44]-[46] and Figure 3).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Asano such that a height of the first electrode layers is greater than that of the second electrode layer, as taught by Ide, as such a modification would involve a mere change in configuration of shape.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 17, Asano discloses all of the claim limitations as set forth above. Asano does not disclose that the plate electrode contains Ag particles. 
Ide discloses an electrode in a back contact solar cell comprising Ag particles ([44]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a silver paste comprising Ag particles for the material of the plate electrode in the device of Asano, as taught by Ide, because it would amount to the simple substitution of one known solar cell electrode material for another to obtain predictable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (WO 2016/132902 A1, see English machine translation provided for mapping), as applied to claim 1 above, in view of Sewell et al. (US 2016/0380134).

Regarding claim 16, Asano discloses all of the claim limitations as set forth above. Asano does not disclose that the plate electrode has a mesh shape.
Sewell discloses an electrode for a solar cell that has a mesh shape ([39]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Asano such that the plate electrode has a mesh shape, as taught by Sewell, as such a modification would involve a mere change in configuration of shape. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed on 10/07/2022 have been fully considered but they are not persuasive.
Applicant argues by referring to Fig.1 of Asano that there is no first electrode layer 8 facing the end face of the semiconductor substrate (see page 6 of Remarks).
The Examiner respectfully disagrees, because as explained above in the rejection of claim 1, the first electrode layers 8, the second electrode layer 7, and the semiconductor substrate 1 are each three-dimensional layers each having six end faces, wherein at least one of the end faces of the first electrode layers and the second electrode layer facing an end face of the semiconductor substrate (see the annotated drawing below):


    PNG
    media_image1.png
    466
    811
    media_image1.png
    Greyscale

	The Examiner wishes to point out that the “end face” of the semiconductor substrate has not been defined in the claim and nothing in the amended claim requires the end face to be separate from the back surface of the semiconductor substrate. As indicated in Fig.13 of Asano, back surface 1a of the semiconductor substrate 1 is considered to be one of the end faces of the semiconductor substrate.
	The Examiner would like to remind Applicant that Species D, drawn to the embodiment of Fig.11, has been elected in the Response to Election/Restriction filed on 03/16/2022. In Fig.11 of the instant Application, all the first electrodes 27 and the second electrodes 37 are facing the semiconductor substrate 11 in the same manner as taught by Asano.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726